                                                                                                                             Page 1 of 5
AO 245B (Rev. 09/11) Judgment in a Criminal Case



                                   UNITED STATES DISTRICT COURT
                                                   EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE
                          v.                                       Case Number: 2017-cr-122-PP
                                                                   USM Number: 16394-089
Resit Tavan
                                                                   Robert Gevirtz                  William Mackie
                                                                   Defendant’s Attorney            Assistant United States Attorney



       THE DEFENDANT pled guilty to Count One of the indictment. The court adjudicates him guilty of this
offense:

              Title & Section                                   Nature of Offense                    Date Concluded Count(s)
                                                     Conspiracy to defraud the United States and
 18 U.S.C. §371                                      commit offense against the United States by            7/2015               1
                                                     smuggling



       The court sentences the defendant as provided in this judgment. The court imposes the sentence under to
the Sentencing Reform Act of 1984.

          The court DISMISSES the remaining counts of the indictment on the motion of the United States.

        The court ORDERS that the defendant must notify the United States Attorney for this district within 30
days of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant must notify the Court and
the United States Attorney of material changes in economic circumstances.


                                                                       Date Sentence Imposed: August 29, 2019


                                                                       Hon. Pamela Pepper
                                                                       Judge, United States District Court

                                                                       Date Judgment Entered: August 29, 2019




                         Case 2:17-cr-00122-PP Filed 08/29/19 Page 1 of 5 Document 87
                                                                                                            Page 2 of 5
AO 245B (Rev. 09/11) Judgment in a Criminal Case

DEFENDANT: Resit Tavan
CASE NUMBER: 2017-cr-122-PP
                                                   IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned
for a term of twenty-eight (28) months.

☒         The court makes the following recommendations to the Bureau of Prisons:
          The Bureau of Prisons give the defendant credit for any time served in federal
          custody prior to the date of sentencing.

☒         The defendant is remanded to the custody of the United States Marshal.

☐         The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons
          as notified by the Probation or Pretrial Services Office.


                                                      RETURN
          I have executed this judgment as follows:

        Defendant delivered on _____________________ to _________________________________________
with a certified copy of this judgment.


                                                              United States Marshal


                                                              By: Deputy United States Marshal




                        Case 2:17-cr-00122-PP Filed 08/29/19 Page 2 of 5 Document 87
                                                                                                                                Page 3 of 5
AO 245B (Rev. 09/11) Judgment in a Criminal Case

DEFENDANT: Resit Tavan
CASE NUMBER: 2017-cr-122-PP

                                                   SUPERVISED RELEASE
                                                              zero (0) months
          Upon release from imprisonment, the defendant shall be on supervised release for a term of
because the defendant waives immigration hearing and agrees to immediate
deportation.
          The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release
from the custody of the Bureau of Prisons and shall report to the probation officer in a manner and frequency as reasonably directed by
the Court or probation officer. The defendant shall not commit another federal, state or local crime. The defendant shall not unlawfully
possess a controlled substance and shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one
drug test within 15 days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

☐         The above drug testing condition is suspended based on the court's determination that the defendant poses a low risk of future
          substance abuse.
☐         The defendant shall not possess a firearm.
☐         The defendant shall cooperate in the collection of DNA as directed by the probation officer.
☐         The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901,
          et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or
          she resides, works, is a student, or was convicted of a qualifying offense.
☐         The defendant shall participate in an approved program for domestic violence.

        If this judgment imposes a fine or a restitution obligation, it is a condition of supervised release that the defendant pay in
accordance with the Schedule of Payments sheet of this judgment.

         The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.

                                                   CONDITIONS OF SUPERVISION




                         Case 2:17-cr-00122-PP Filed 08/29/19 Page 3 of 5 Document 87
                                                                                                                     Page 4 of 5



AO 245B (Rev. 09/11) Judgment in a Criminal Case

DEFENDANT: Resit Tavan
CASE NUMBER: 2017-cr-122-PP

                                          CRIMINAL MONETARY PENALTIES
          The defendant must pay the total criminal monetary penalties under the Schedule of Payments on the attached page.

         Total Special Assessment                          Total Fine                            Total Restitution
                 $100.00                                   $Waived                                    $None

          The defendant must make restitution (including community restitution) to the following payees in the amount listed
below.

                                   PAYEE                                                   AMOUNT




                                                      TOTAL:

       If a defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However,
pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United States is paid.

☐         The determination of restitution is deferred until _____. An Amended Judgment in a Criminal Case (AO 245C)
          will be entered after such determination.
☐         Restitution amount ordered pursuant to plea agreement: $_____.
☐         The defendant must pay interest on any fine or restitution of more than $2,500.00, unless the fine or restitution is
          paid in full before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the
          payment options on the Schedule of Payments may be subject to penalties for delinquency and default, pursuant to
          18 U.S.C. § 3612(g).
☐         The court determined that the defendant does not have the ability to pay interest, and it is ordered that the interest
          requirement is waived for the ☐ fine ☐ restitution.

**      Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18, United
States Code, for offenses committed on or after September 13, 1994 but before April 23, 1996.




                        Case 2:17-cr-00122-PP Filed 08/29/19 Page 4 of 5 Document 87
                                                                                           Page 5 of 5
AO 245B (Rev. 09/11) Judgment in a Criminal Case

DEFENDANT: Resit Tavan
CASE NUMBER: 2017-cr-122-PP

Having assessed the defendant's ability to pay, payment of the total criminal monetary
penalties are due as follows:

          The defendant’s obligation to pay the $100 special assessment balance begins
          immediately.

          The defendant must participate in the Inmate Financial Responsibility Program.

          While the defendant is in custody, he must make payments toward the special
          assessment obligation as required by the Inmate Financial Responsibility Program.

          After his release from custody, the defendant must make payments toward the
          remaining balance of the special assessment and restitution obligations of no less than
          $25 per month, until paid in full, to start thirty days after he is released from custody.

          The defendant must make all criminal monetary penalty payments, except those
          payments made through the Bureau of Prisons’ Inmate Financial Responsibility
          Program, to the clerk of court.

          The defendant shall receive credit for all payments previously made toward any
          criminal monetary penalties imposed.

          Payments shall be applied in the following order: (1) special assessment and (2) costs
          (if any, including cost of prosecution and court costs).




                         Case 2:17-cr-00122-PP Filed 08/29/19 Page 5 of 5 Document 87
